MEMORANDUM OF DECISION.
Joseph W. Wadman appeals from a judgment of the Superior Court, Hancock County, entered on a jury verdict finding him guilty of unlawful trafficking in a schedule Z drug, 17-A M.R.S.A. § 1103 (Pamph. 1982). The record reveals adequate support for the finding that probable cause and exigent circumstances existed to justify the warrantless search of the entire van, that the presiding justice did not abuse his discretion in admitting for a limited purpose evidence of Wadman’s prior involvement in the trafficking of marijuana, and that the jury rationally could have found beyond a reasonable doubt every element of the offense charged.
The entry is:
Judgment affirmed.
All concurring.